                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

NATIONSTAR MORTGAGE LLC,                     )      CASE NO. 3:17-cv-699-LRH-CBC
                                             )
       Plaintiff,                            )      ORDER
                                             )
vs.                                          )
                                             )
CURTI RANCH TWO MAINTENANCE                  )
ASSOCIATION, INC., et al.,                   )
                                             )
       Defendant(s).                         )
                                             )

       This case is currently scheduled for Jury Trial on the stacked calendar of Tuesday, October
8, 2019.

       IT IS ORDERED that this case is referred to The Honorable Carla Baldwin Carry for the
purpose of conducting a settlement conference.

                   5th day of August, 2019.
       DATED this _____




                                                    LARRY R. HICKS
                                                    UNITED STATES DISTRICT JUDGE
